SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB (MARK ONE) |X|ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2006 |_|TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-31380 ATLAS MINING COMPANY (Name of small business issuer in its charter) Idaho 82-0096527 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 630 East Mullan Avenue Osburn, Idaho 83849 (Address of principal executive offices)(Zip code) Issuer's telephone number, including area code:(208) 556-1181 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which each is registered None None Securities registered pursuant to Section 12(g) of the Act: Common Stock, no par value (Title of class) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Check if disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. |_| Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes |_| No |X| The issuer's revenues for the fiscal year ended December 31, 2006 were $3,800,104. The number of shares of the registrant's common stock, no par value per share, outstanding as of April 13, 2007 was 53,083,246 . The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on April 13, 2007, based on the last sales price on the OTC Bulletin Board as of such date, was approximately $88,483,880. DOCUMENTS INCORPORATED BY REFERENCENone. Transition Small Business Disclosure Format: Yes |_| No |X| TABLE OF CONTENTS Page PART I ITEM 1. DESCRIPTION OF BUSINESS 4 ITEM 2. DESCRIPTION OF PROPERTY 11 ITEM 3. LEGAL PROCEEDINGS 15 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 15 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 15 ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS 17 ITEM 7. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 24 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS 24 ON ACCOUNTING AND FINANCIAL DISCLOSURE ITEM 8A. CONTROLS AND PROCEDURES 24 ITEM 8B. OTHER INFORMATION 24 PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, CONTROL PERSONS AND CORPORATE GOVERNANCE; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 25 ITEM EXECUTIVE COMPENSATION 28 ITEM SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 29 ITEM CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, ANDDIRECTOR INDEPENDENCE 30 ITEM EXHIBITS 30 ITEM PRINCIPAL ACCOUNTANT FEES AND SERVICES 31 SIGNATURES 32 2 NOTE REGARDING FORWARD LOOKING STATEMENTS This Annual Report on Form 10-KSB contains "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements are based on our current expectations, assumptions, estimates and projections about our business and our industry. Words such as "believe," "anticipate," "expect," "intend," "plan," "will," "may," and other similar expressions identify forward-looking statements. In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in the forward-lookingstatements. Factors that might cause such a difference include, but are not limited to, those discussed in the section of this Annual Report entitled "Management's Discussion and Analysis of Financial Condition and Results of Operations - Factors Affecting Business, Operating Results and Financial Condition", as well as the following: oour uncertainty whether a commercially viable deposits or "reserves" exist on any of our properties; oour lack of capital and whether or not we will be able to raise capital when we need it; orisks of loss of timber revenues due to fire, disease or weather; ochange of market prices for timber, halloysite clay or other marketable deposits we may find on any of our properties; owhether or not we will continue to receive the services of our executive officers and directors, particularly our President, William T. Jacobson; and other factors, some of which will be outside our control. You are cautioned not to place undue reliance on these forward-looking statements, which relate only to events as of the date on which the statements are made. We undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof. You should refer to and carefully review the information in future documents we file with the Securities and Exchange Commission. PART I ITEM 1. BUSINESS HISTORY AND DEVELOPMENT OF THE COMPANY We are a natural resources company engaged in the acquisition, exploration and development of our resource properties in the states of Idaho and Utah. We also provide contract mining services and specialized civil construction services for mine operators, exploration companies and the construction and natural resources industries through our trade name "Atlas Fausett Contracting."We were originally incorporated on March 4, 1924 in Idaho and commenced our operations on that date. From 1980 to 1997, we had no activities. In 1997, we acquired the equipment of Fausett International, Inc. for $1,416,099 and began our contracting business. In 1998, we acquired the Sierra Silver Lead Mining Company, an Idaho corporation for $276,157. This merger added an additional329.18 acres of mineral rights to our current holdings. In 1999, we also acquired the majority outstanding shares of Olympic Silver Resources, Inc., a Nevada corporation, for $228,566. In 1999 we acquired the Aulbach mining claims for $ 50,000, approximately 100 acres of timber and mineral property in northern Idaho. Also in 1999 we acquired 53% interest in the Park Copper Mining Company for $72,825, which holds 100acres of timber and mineral property in northern Idaho. In 2001, we entered into a lease purchase agreement on the Dragon Mine in Juab County, Utah for $100,000. We believe this property contains a deposit of high quality clay, which we have put into production. In 2002, we cancelled our agreement with Fausett International, Inc., returned the equipment, and settled the remaining debt. We were not able to utilize this equipment enough to justify the cost related to owning it.In 2005 we purchased the Dragon Mine for $500,000. In the future, we intend to acquire additional properties near our current mines and elsewhere. 3 We have brought the Dragon Mine from an exploration stage into a development and production stage. We intend to find other properties that can be acquired, developed and mined with minimal costs, and environmental problems. In addition to the mineral resources, we also have harvestable timber resources on our properties. We contract logging of our timber to create revenues and cash flows for our other operations. We have also harvested timber on approximately 420 acres of our previously owned and newly acquired properties. We hope to acquire more properties in the future with timber resources. We also intend to continue our contract mining services. These services were originally developed and marketed to provide us with operating revenues. We hope to increase the revenue derived from these services and to utilize our expertise in this area to mine our owned properties. CONTRACT MINING Because of exploration costs and other budget constraints, mining activity on our Idaho properties has remained idle since the 1980s. However, on August 10, 1997 our board met and approved a plan to revitalize Atlas Mining Company for the purpose of increasing shareholder value and, in the long term, of making us an operating company with producing mines. The first step in this process was to form a contract mining service under the trade name of Atlas Fausett Contracting, which we refer to as AFC. We acquired equipment and tools and hired key employees from Fausett International, Inc., or Fausett, a privately held mining contracting firm with over 30 years experience in the mining industry. These employees brought with them extensive knowledge and expertise in all aspects of underground mining. AFC began contracting work on August 15, 1997. Among its many services, AFC performs site evaluation, feasibility studies, trouble-shooting and consultation prior to the undertaking of exploration and mine development. AFC's projects include all types of underground mine development, rehabilitation and specialized civil construction. Services are contracted for either individually or as joint ventures depending on the requirements of a particular project or the specific needs of an individual client. AFC also handles work under contract from government agencies. AFC crews are experienced and have worked on projects in Idaho, Montana, Oregon, Washington, Nevada, Colorado, Arizona, New Mexico, British Columbia, and Alaska. AFC has the required licenses to work in Idaho, Washington and Montana and has the ability to be licensed in most states in the western United States. AFC operates under a permit from the Mine Safety and Health Administration and also possesses a permit to handle explosives from the Bureau of Alcohol, Tobacco and Firearms. AFC was the main contractor at the Mayflower Mine, a Brimstone Gold Corp. project, outside of Whitehall, Montana, and for the Holden Mine closure, a U.S. Government and U.R.S. Corporation project on Lake Chelan, Washington. AFC maintained a labor contract with Echo Bay Mines, now Kinross Gold Corporation, at Republic, Washington for five years prior to the mine’s closure, and has worked at the Lucky Friday Mine for Hecla Mining Company for the past seven years. This past year, AFC has worked at the Sunshine Mine in north Idaho for Sterling Mining Company, and at the East Boulder Mine in Montana for Stillwater Mining Company. AFC also competes with other smaller companies that provide contract services related to underground mining. However, AFC has experience in a number of different mining techniques. Besides normal underground mining activities, AFC has expertise in ground stabilization (such as grouting, shotcrete, and rock bolting). AFC has provided tunnel construction expertise for hydroelectric work.AFC also works with government agencies and other mining companies with respect to mine closures to help with industry efforts to alleviate potential hazards from abandoned mines. Since AFC mainly concentrates on underground mining activities, there is very little surface disturbance, which is the main environmental concern faced by mining companies whose activities are centered on surface mining. 4 TIMBER Our entry into the timber industry was commenced primarily as a means of generating cash flow from our exploration properties in northern Idaho. Our intention is to remain in this industry only to the extent that it supplements our revenue while we are conducting our exploration activities. With the amount of timber remaining on Atlas property, we can supplement our revenue for the next couple of years. As we harvest this timber, we will continue to seek out additional exploration properties with harvestable timber. It takes approximately fifteen to twenty years for a tree to mature in northern Idaho, and our current goal is to acquire enough harvestable land to enable us to rotate our logging activities on a yearly basis to allow previously harvested areas the time to grow and mature marketable trees. When we sell our timber we contract our logging to a qualified logger. We depend on the logger's experience and reputation in the industry and sometimes use him to negotiate the sale of our timber to various lumber mills in the area.
